ACCEPTED
                                                                                                                               02-18-00146-CV
                                                                                                                    SECOND COURT OF APPEALS
                                                                                                                          FORT WORTH, TEXAS
                                                                                                                             5/24/2018 2:04 PM
                                                                                                                                DEBRA SPISAK
                                                                                                                                        CLERK



                              SCHNEIDER MILLER REYNOLDS, P.C.
                                                     ATTORNEYS AT LAW                                          FILED IN
                                                 300 N. COIT ROAD, SUITE 1125                          2nd COURT OF APPEALS
                                                  RICHARDSON, TEXAS 75080                               FORT WORTH, TEXAS
                                                                                                       5/24/2018 2:04:51 PM
David B. Miller                                                                                        Telephone (972) 479-1112
E-mail: david@schneidlaw.com                                                                                DEBRA
                                                                                                       Facsimile     SPISAK
                                                                                                                  (972) 479-1113
                                                                                                                 Clerk


                                                          May 24, 2018


VIA E-FILE

Tammy Cooper
Deputy Clerk III
Court of Appeals Second District of Texas
401 W. Belknap Street, Suite 9000
Fort Worth, TX 76196-0211

          Re:       Eco General Contractors LLC dba Eco Roofing and Richard Lack v. Lisa
                    Goodale; Case No. 02-18-00146-CV, Second Court of Appeals, Fort Worth,
                    Texas

Dear Clerk:

       Please take notice that the parties have agreed to use the Law Office of Kight L. Higgins,
P.L.L.C., 6300 Ridglea Place, Suite 509, Fort Worth, Texas 76116, Telephone: (817) 732-6460;
Telecopier: (817) 732-4288 as the mediator in the referenced matter instead of Burdin
Mediations as submitted on the Docketing Statement.

          Thank you for your assistance in this matter.

                                                                         Very truly yours,

                                                                         /s/ David B. Miller

                                                                         David B. Miller
DBM:kay
cc:  Lisa Goodale (via e-service)

M:\Eco General Contractors\NuGen\Correspondence\Letter to Court regarding Change of Mediataor (5-24-18).doc